DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicants preliminary amendment filed February 4, 2020 has been received and entered.  Claims 1-16 remain pending in the instant application.

Claim Objections
1.	Claim 2 is objected to because of the following informalities:  Claim 2 ends with the punctuation mark of a semicolon.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2.	Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of treatment, does not reasonably provide enablement for methods of prevention.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Facts that should be considered in determining whether a specification is enabling, or if it would require an undue amount of experimentation to practice the invention include: (1) the quantity of experimentation necessary to practice the invention, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.  See In re Wands, 858 F.2d 731,737, 8 USPQ2d 1400, 1403 (Fed. Cir. 1988).  The Federal Circuit has noted, however, that only those factors that are relevant based on the facts need to be addressed.  See Enzo Biochem. Inc. v. Calgene, Inc. 188 F.3d 1362, 1371, 52 USPQ2d 1129, 1135 (Fed. Cir 1999).  
Shurkin (http://blog.pnas.org/?p=1430) set forth that “Plasmodium falciparum, the parasite that causes malaria infections in humans throughout sub-Saharan Africa and Southeast Asia, doesn’t have any effect on mice.”  (Emphasis added).  Furthermore, Fowkes et al (PLOS Medicine Vol. 7, Issue 1, pp 1-19, January 2010) set forth of the premise that naturally acquired antibodies are associated with protection from malaria.  However, Fowkes et al goes on to state that “published evidence of the protective effect of these antibodies is conflicting.”  (See abstract).  
Hoffman et al (US Publication 2005/0208078) teach that "An effective vaccine against P. falciparum malaria remains one of the great challenges of medicine."  (See paragraph 5).  Antibodies to malaria antigens have been available for decades, yet no vaccine/prevention of infection for malaria has been achieved.  
Tanaka et al (US Patent Number 7,253,333) set forth that cancer has a multi-gene etiology, and largely dependent on environmental factors.  Thus, it is impossible to prevent a disease by controlling a single factor.  (See paragraph 2).
Keogh et al (US Publication 2006/0094649) set forth an overview of current cancer prevention approaches, and the difficulties associated with each one.  (See Table 1).
Given the lack of guidance, lack of working examples, and the unpredictable nature of the invention, one of skill in the art would be forced into excessive experimentation in order to practice the instantly claimed invention.

3.	Claims 1-16 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention, this is a written description rejection. 
	Claims 1-16 recite “variants capable of activating the STING pathway.”
	The specification and claims do not indicate what distinguishing attributes are shared by the members of the genus.  Thus, the scope of the claims includes numerous structural variants, and the genus is highly variant because a significant number of structural differences between genus members is permitted.  Since the disclosure fails to describe the common attributes or characteristics that identify members of the genus, and because the genus is highly variant, "variant capable of activating the STING pathway" alone is insufficient to describe the genus.  Applicants specification and claims provides no structural guidance for what molecules are responsible for this activity.  Thus, applicant was not in possession of the claimed genus.  
Adequate written description requires more than a mere statement that it is part of the invention and a reference to a potential method of isolating it.  The protein itself is required.  See Fiers v. Revel, 25 USPQ 2d 1601 at 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Lts., 18 USPQ2d 1016.  
	Vas-Cath Inc. V. Mahurkar, 19 USPQ2d 111, clearly states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the 'written description' inquiry, whatever is now claimed."  The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed."  
	Applicant is reminded that Vas-Cath make clear that the written description provision of 35 USC 112 is severable from its enablement provision.
	Furthermore, in The Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the court held that a generic statement which defines a genus by only their functional activity does not provide an adequate written description of the genus.  The court indicated that while Applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a representative number of DNA molecules, usually defined by a nucleotide sequence, falling within the scope of the claimed genus.  At section B(1), the court states that "An adequate written description of a DNA... requires a precise definition, such as by structure, formula, chemical name, or physical properties, not a mere wish or plan for obtaining the claimed chemical invention."

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claim(s) 1-7 and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Stone et al in view of Pan and Zufferey et al.
	The claims are directed to a viral vector comprising a first nucleic acid sequence encoding an antigen or an antigenic epitope, a second nucleic acid sequence encoding a full length latent membrane protein 1 (LMP1) of Epstein Barr virus, and a third nucleic acid sequence encoding a fusion protein comprising the transmembrane portion of LMP1 in which the intra-cytoplasmic domain has been replaced by human IPS1 or a variant thereof capable of activating the STING pathway, wherein the encoded sequences of the vector are codon optimized for human expression, and wherein the second and third nucleic acid sequences follow the first nucleic acid sequence in any order.
	Stone et al (WO 2014/039961) teach of fusion proteins comprising the LMP1 transmembrane domain and a signaling domain from an immune activating receptor.  (See abstract, paragraphs 0023, 0028-0030).  Stone et al further teach viral vectors such as lentiviral vectors encoding the LMP-1 fusion proteins as well as viral vectors encoding an antigen and a LMP-1 fusion and the use as vaccine adjuvant and immune stimulator.  (See paragraphs 0005, 0055, 0049 and 0059).  Stone et al further teach of an LMP1-IPS1 fusion protein wherein the LMP1 transmembrane domain is fused to the IPS-1 signaling domain.  (See paragraphs 0023, 0027, 0048 and claims 1, 6, 11, 16-31).  Stone et al further teach of compositions including a first nucleic acid encoding an LMP1 fusion protein and a second nucleic acid encoding a full length LMP1, i.e., LMP1 and LMP1-IPS1.  (See paragraphs 0057, 0098, Figures 15 and 16).  Stone et al further teach of soluble immune checkpoint inhibitors including 4-1BB and OX40.  (See paragraph 0049).  Stone et al further teach of including pathogenic antigens for treatment, specifically, HIV, and cancer antigens, including p53.  (See paragraphs 0062-0063).  
	Stone et al do not teach of codon optimization for human expression.
	Pan (US Patent Application 2013/0259833) teach that nucleic acids intended to be expressed in different species are preferably codon optimized for the species in which they are to be expressed, specifically in humans.  Pan further teaches that such “codon optimization is routine in the art.”  (See paragraph 0093).
	Zufferery et al (Journal of Virology  Vol. 72, No. 12, pp 9873-9880, 1998) teach that it was routine in the art to administer self-inactivating lentivirus vectors for safe in vivo gene delivery.  (See abstract).
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to have taken the viral vector comprising nucleic acids encoding LMP1-ISP1 as taught by Stone et al and to have incorporated codon optimization for humans as taught by Pan.  It would have been further obvious to incorporate a self-inactivating lentivirus vector as shown by Zufferey et al, as it has been demonstrated to be safe and efficient.  One would have been motivated to produce such an optimized nucleic acid in view of the teaching by Pan that codon optimization results in higher expression levels and is routine in the art.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

5.	Claim 5 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 4.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark NAVARRO whose telephone number is (571)272-0861. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571 272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBERT M NAVARRO/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        July 7, 2022